                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

 UNITED STATES OF AMERICA

                v.                                      Case No. 1:20-cr-273

 PATRICIA ANDREA LANDAETA
 GONCHAR,

                Defendant.


                              GOVERNMENT'S MOTION TO UNSEAL

       The United States of America by and through its attorneys, Raj Parekh, Acting United

States Attorney, Eastern District of Virginia, and Christopher Hood, Assistant United States

Attorney, respectfully requests that the above-captioned Affidavit in Support of Complaint filed

on November 3, 2020 be unsealed.

       This office previously requested the Affidavit in Support of Complaint be sealed until

further order of the Court.    The United States now respectfully requests that this affidavit be

unsealed as the investigation is complete.

                                                 Respectfully submitted,

                                                 Raj Parekh
                                                 Acting United States Attorney


 Date: April 15, 2021                      By:
                                                 Christopher J. Hood
                                                 Assistant United States Attorney
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 UNITED STATES OF AMERICA

                v.                                 Case No. 1:20-cr-273

 PATRICIA ANDREA LANDAETA
 GONCHAR,

                Defendant.


                                    ORDER TO UNSEAL

        It is hereby ORDERED that the Affidavit in Support of Complaint in the above-captioned

case is UNSEALED.




                                           The Honorable Claude M. Hilton
                                           UNITED STATES DISTRICT JUDGE


Date:   ____________________

Alexandria, Virginia


I ASK FOR THIS:



________________________________
Christopher J. Hood
Assistant United States Attorney
